DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.	Information disclosure statements (IDS), submitted June 27, 2019; September 25, 2020; November 11, 2020; and, January 7, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-8 and 10-20 are rejected under 35 U.S.C. 102(a5)(1) as being anticipated by Wintner et al. (US 2017/0018750 A1).
With regard to Claim 1, Wintner et al. disclose in Figures 4 and 7, an energy storage system, called a battery module (400), comprising: a module housing, called a battery pack enclosure (not shown) (paragraph 0030); a plurality of battery cells (401) positioned inside the module housing (not shown), each of the plurality of battery cells (401) including a first end and a second end, each of the plurality of battery cells (401) further including a positive terminal and a negative terminal (paragraph 0031); a first interconnect, called a positive terminal busbar (407A), positioned over the plurality of battery cells (401) (paragraphs 0032-0034); and a second interconnect, called a negative terminal busbar (407B), positioned over the plurality of battery cells (401) (paragraphs 0032-0034); a plurality of first cell connectors, called interconnects (409), connecting the positive terminals of the battery cells (401) to the first interconnect (407A) (paragraph 0034); a plurality of second cell connectors, called interconnects (409), connecting the negative terminals of the battery cells (401) to the second interconnect (407B) (paragraph 0034); and a top plate, called an upper tray member (403), comprising an interior side and an exterior side and positioned over the first interconnect (407A) and the second interconnect (407B) through integral molding, wherein the top plate (403) includes one or more weak areas, called access apertures (701), positioned above one or more battery cells (401) (paragraphs 0036-0038; See Figure 7). 

With regard to Claim 3, Wintner et al. disclose in Figures 4 and 7, wherein the weak areas, called access apertures (701), are structural depressions, which may be configured as continuous slots, or a circular or elliptical shape, in the top plate (403) such that the structural depressions are on the interior side of the top plate and the exterior side is planar (paragraph 0036; See Figure 7). 
With regard to Claim 4, Wintner et al. disclose in Figures 4 and 7, wherein the top plate (403) is prepared from a single material and a portion of material is removed from the weak areas (701) to create continuous slots, or circular or elliptical shapes (paragraphs 0036-0037; See Figure 7). 
With regard to Claim 5, Wintner et al. disclose in Figures 4 and 7, wherein the top plate (403) is prepared from a composite material (paragraph 0037). 
With regard to Claim 6, Wintner et al. further disclose in Figures 4 and 7, an interconnect layer, called busbars (407), wherein the interconnect layer (407) includes the first interconnect, called a positive terminal busbar (407A), and the second interconnect, called a negative terminal busbar (407B) (paragraphs 0032-0034). 
With regard to Claim 7, Wintner et al. disclose in Figures 4 and 7, wherein the first interconnect (407A) and the second interconnect (407B) collect current from the positive terminal and the negative terminal of the battery cells (401), respectively (paragraphs 0032-0034). 

With regard to Claim 10, Wintner et al. further disclose in Figures 4 and 7, a sleeve, called a separating member (705), positioned around the plurality of battery cells (401) (paragraphs 0039-0040; See Figure 7).
With regard to Claim 11, Wintner et al. further disclose in Figures 4 and 7, a cold plate, called a heat spreader (707), in thermal connection with the plurality of battery cells (401) (paragraphs 0043-0044). 
With regard to Claim 12, Wintner et al. disclose a method of assembling an energy storage system, called a battery module (400), the method comprising: positioning a plurality of battery cells (401) inside a module housing, called a battery pack enclosure (not shown) (paragraph 0030), wherein each of the plurality of battery cells (401) includes a first end and a second end, each of the plurality of battery cells (401) further includes a positive terminal and a negative terminal (paragraph 0031); coupling the positive terminal of the plurality of battery cells (401) to a first interconnect, called a positive terminal busbar (407A), through a plurality of first cell connectors, called interconnects (409) (paragraphs 0032-0034); coupling the negative terminal of the plurality of battery cells (401) to a second interconnect, called a negative terminal busbar (407B), through a plurality of second cell connectors, called interconnects (409) (paragraphs 0032-0034); and positioning a top plate, called a upper tray member (403), over the first interconnect (407A) and the second interconnect (407B) through integral molding, wherein the top plate (403) includes one or more weak areas, called access apertures (701), positioned above the one or more battery cells (401) (paragraphs 0036-0038; See Figure 7). 
With regard to Claim 13, Wintner et al. disclose adding interstitial material, including a lower tray member (703) and a separating member (705), between the plurality of battery cells (401) (paragraphs 0039-0040; See Figure 7). 

With regard to Claim 15, Wintner et al. further disclose adding one or more heat pipes, via cooling conduits that are in thermal contact with the lowermost surface of the heat spreader (707), under the plurality of battery cells (401) (paragraphs 0043-0044; See Figures 7 and 10). 
With regard to Claim 16, Wintner et al. disclose wherein the energy storage system, called a battery module (400), further comprises an interconnect layer (407), the interconnect layer including the first interconnect, called a positive terminal busbar (407A), and the second interconnect, called a negative terminal busbar (407B) (paragraphs 0032-0034). 
With regard to Claim 17, Wintner et al. disclose wherein the weak areas, called access apertures (701), in the top plate (403) are physically weaker portions of the top plate (403) (paragraph 0036).
With regard to Claim 18, Wintner et al. disclose wherein the weak areas, called access apertures (701), are structural depressions in the top plate (403), which may be configured as continuous slots, or a circular or elliptical shape (paragraph 0036; See Figure 7). 
With regard to Claim 19, Wintner et al. disclose in Figures 4 and 7, an energy storage system, called a battery module (400), comprising: a module housing, called a battery pack enclosure (not shown) (paragraph 0030); a plurality of battery cells (401) positioned inside the module housing (not shown), each of the plurality of battery cells (401) including a first end and a second end, each of the plurality of battery cells (401) further including a positive terminal and a negative terminal (paragraph 0031); material 
The recitations, “for insulating the plurality of battery cells” and “for directing a discharge from a failure of one or more battery cells”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not .
With regard to Claim 20, Wintner et al. disclose in Figures 4 and 7, wherein the material for insulating the battery cells, called a tray member (703), and the material for directing the discharge from the failure of one or more battery cells, called a separating member (705), are the same material (paragraphs 0039-0040).
The recitations, “for insulating the battery cells” and “for directing the discharge from the failure of one or more battery cells”, is considered functional language which imparts intended use to the structural features of the product.  Therefore, while the claim language has been considered with regard to structure, the intended use language it is not given patentable weight because it is directed to a process and not directed to the structural features of the product.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See MPEP 2114.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2113.


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wintner et al. (US 2017/0018750 A1), as applied to Claims 1-8 and 10-20 above, and in further view of Itoi et al. (US 2012/0231309 A1).
Wintner et al. disclose the energy storage system in paragraph 6 above, including interstitial material, called a tray member (703) and a separating member (705), but do not specifically disclose wherein the interstitial material is comprised of a silicone-based material. 


Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614.  The examiner can normally be reached on Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725